DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Grassmann US 2018/0102302 and Joshi USPAT 6,566,749 does not anticipate or renders obvious the claimed invention:
A device having wherein the electrically insulating material, when viewed in a direction perpendicular to the first surface or the second surface, extends over at least one side surface of at least one of the load electrodes, the electronic device being designed to be connected to a maximum voltage higher than 600V, the electronic device further including a chip carrier comprising a die pad and multiple leads, wherein the leads of the chip carrier form the load electrodes, and wherein a portion of the load electrodes are exposed from the electrically insulating material for connection to external devices.
A device wherein the electrically insulating material, when viewed in a direction perpendicular to the first surface or the second surface, extends over at least one side surface of at least one of the load electrodes, the electronic device being designed to be connected to a maximum voltage higher than 600V, the electronic device further comprising: a chip carrier comprising a die pad and multiple leads, wherein the load electrodes are formed by the leads of the chip carrier; a semiconductor chip arranged on the die pad, wherein the load electrodes are electrically connected to the semiconductor chip; and at least one trench formed in a surface of the mold material, wherein the at least one trench is configured to increase a creepage distance between electrodes of the electronic device.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-17 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813